DETAILED ACTION
Applicant’s amendment filed 1/11/2022 has been fully considered. 
Claims 1-19 and 21 are pending and have been examined. Claim 20 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Resch (20190296896), and further in view of Nabeel et al. (NPL “Privacy Preserving Context Aware Publish Subscribe Systems”).
Regarding claims 1 and 15, Resch teaches obtaining, by a context service system from a subscriber, a lookup request including a first blinded attribute, the first blinded attribute obtained by applying an oblivious pseudo random function (OPRF) to a first element of a data record (par.36-39); 
identifying, by the context service system, at least one second blinded attribute associated with the first blinded attribute in a shared data partition of the context service system (par.37-40, 46-50); and 
providing, by the context service system to the subscriber, at least one second element of the data record associated with the at least one second blinded attribute (abstract, par.8-9, 36-38, 44-45, 56-57). 
Resch does not expressly disclose, however, Nabeel teaches identifying, by the context service system, at least one second blinded attribute associated with the first blinded attribute in a shared data partition of the context service system that stores contextual information of the subscriber in a form of attributes that are sharable with other subscribers (sec.5, pp.473-475, context manager maintains context tuples associating subscribers, figs.a,b).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Resch to share context information blinded as taught by Nabeel.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect privacy (Nabeel, pp.465-468).
Regarding claim 8, Resch teaches obtaining, by a context service system from a subscriber, a request including at least one element of a data record (par.36-39); 
generating, by the context service system, a response by applying an oblivious pseudo random function (OPRF) to the at least one element (par.37-40); and 
providing, by the context service system to the subscriber, the response which is applied by the subscriber to compute at least one blinded attribute corresponding to the at least one element and sharable with other subscribers to obtain an association between the at least one element and at least one other element of the data record (abstract, par.8-9, 36-38, 44-45, 56-57). 
Resch does not expressly disclose, however, Nabeel teaches the context service system stores contextual information of the subscriber in a form of attributes that are sharable with other subscribers (sec.5, pp.473-475, context manager maintains context tuples associating subscribers, figs.a,b).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Resch to share context information blinded as taught by Nabeel.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect privacy (Nabeel, pp.465-468).
Regarding claims 2 and 16, Resch/Nabeel teaches identifying, in a subscriber data partition, by the context service system, the at least one second element of the data record associated with the first element based on the at least one second blinded attribute (Resch, par.128-143). 
Regarding claims 3 and 17, Resch/Nabeel teaches storing, in the data record of the subscriber data partition, the first element in association with the at least one second element, the data record including the first element and the at least one second element which are encrypted information of a customer record of the subscriber (Resch, par.128-143). 
Regarding claims 4 and 18, Resch/Nabeel teaches wherein the first element of the data record and the at least one second element of the data record are customer information stored in association with each other forming a customer record (Resch, par.3-4, 7-11, 44-45, 66-70). 
Regarding claim 5, Resch/Nabeel teaches wherein the lookup request is an association request for the at least one second element of the data record, the data record including a plurality of elements stored, in association with each other in the shared data partition, as the first blinded attribute and the at least one second blinded attribute (Resch, par.128-143). 
Regarding claims 6 and 19, Resch/Nabeel teaches communicating, by the context service system, with one or more of the other subscribers, to obtain the at least one second blinded attribute which includes a plurality of second blinded attributes; and storing, by the context service system, the first blinded attribute and the plurality of second blinded attributes, as the data record in the shared data partition, wherein the data record relates to a single customer (Resch, par.3-4, 7-11, 44-45, 66-70). 
Regarding claim 7, Resch/Nabeel teaches wherein the OPRF is a verifiable OPRF and wherein the context service system stores a private key for the verifiable OPRF that corresponds to a public key stored by the subscriber (Resch, par.190-202). 
Regarding claim 9, Resch/Nabeel teaches storing, in a hardware security module of the context service system, a private key; and generating the response based on the private key (Resch, par.31-32, 90-95, 146-153). 
Regarding claim 10, Resch/Nabeel teaches wherein the OPRF is a verifiable OPRF (Resch, par.192-210). 
Regarding claim 11, Resch/Nabeel teaches wherein: the at least one element of the data record includes a first element of the data record and a second element of the data record, the first element and the second element include customer information of a customer data record of the subscriber, and the at least one blinded attribute includes a first blinded attribute corresponding to the first element and a second blinded attribute corresponding to the second element (Resch, par. 44-45, 56-57, 128-143). 
Regarding claim 12, Resch/Nabeel teaches storing, in a shared data partition by the context service system, the first blinded attribute associated with the second blinded attribute; and storing, in a subscriber data partition by the context service system, the first element with the first blinded attribute and the second element with the second blinded attribute (Resch, par.67-70, 88-93, 149-157). 
Regarding claim 13, Resch/Nabeel teaches obtaining, by the context service system from the subscriber, a lookup request including the at least one blinded attribute which is a first blinded attribute; based on the lookup request, identifying by the context service system, at least one second blinded attribute stored in the same data record of a shared data partition storage as the first blinded attribute; and providing, by the context service system to the subscriber, the at least one other element of the data record that corresponds to the at least one second blinded attribute such that the subscriber obtains the at least one other element from a subscriber partition storage based on the at least one second blinded attribute (Resch, par.8-9, 36-38, 44-45, 56-57, 128-143). 
Regarding claim 14, Resch/Nabeel teaches wherein the request includes a first address information identifying a blinder processor, wherein the lookup request includes a second address information identifying a context engine of the context service system, and wherein the second address information is different from the first address information (Resch, par.8-9, 36-38, 44-45, 56-57, 128-143). 
Regarding claim 21, Resch/Nabeel teaches wherein the shared data partition stores the contextual information of the subscriber and another contextual information of one of the other subscribers together as one associated data record, and wherein the contextual information is further stored in a subscriber data partition of the context service system (Nabeel, sec.5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laine (20190342270) teaches A method includes storing, at a sender device, a first set of values. The method includes receiving, from a receiver device, a homomorphic encryption of a receiver device value. The method includes computing a homomorphically encrypted number based on a difference between the homomorphic encryption of the receiver device value and each value in the first set of values, and based on a hash function of the encryption of the receiver device value. The method includes transmitting the homomorphically encrypted number to the receiver device for determination, at the receiver device, whether the receiver device value is in the first set of values. Yan (20170346625) teaches An approach is provided for managing data duplication in cloud computing. A method comprising, sending from a first device to a data center, data encrypted with a data encryption key for storing the encrypted data at the data center; encrypting the data encryption key according to an attribute-based encryption (ABE) scheme by using identity as an attribute in a deduplication policy for the data; issuing to a second device, a personalized secret attribute key which is derived from a public key of the second device according to the attribute-based encryption (ABE) scheme, wherein the personalized secret attribute key is to be used for decrypting the encrypted data encryption key at the second device, in combination with the policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419